Case 18-19441-EPK Doc 462 Filed 01/04/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DIS'I`RICT OF FLORIDA
West Palm Beach Division

IN RE CASE NO. 18-19441~BKC-EPK
160 RGYAL PALl\/I LLC, CHAPTER ll
Debtor.

/

RESPONSE OF CHEN JUN TO KK-PB FINANCIAL, LLC’S TWENTIETH OMNIBUS

OBJECTION TO CLAIMS

Claimant, Chen Jun, holding claim number 83, by and through undersigned counsel,

responds to KK-PB Financial, LLC’s (“KK-PB”) Nineteenth Omnibus Objection (ECF 366), and

states the following in support thereof:

1183460V.l

l.

On December 6, 2018, KK-PB filed its Twentieth ()mnibus Objection, objecting to
Claim numbers 83-85.

The objection of KK-PB is two~fold, asserting: (l) Debtor has no liability or
obligation as to claim by Claimant and the investment in the hotel/condo is neither
a claim against nor an equity interest in the Debtor; 2) Claimant°s claim is
subsumed in Palm l~louse Hotel, LLLP’s secured claim of $39 million and is
therefore duplicative

The first prong of KK-PB’s objection is an improper omnibus objection as the
assertions contained therein are not one of the eight (8) prescripted omnibus
objection reasons set forth in Banl<ruptcy Rule 3007(d). Claimant also asserts that
KK~PB may have no standing to object at all.

KK-PB’s assertion the claim is subsumed in and duplicative of Palm House Hotel,

LLLP’s claim is meritless and estopped by common principles of equity. KK~PB

 

1183460V.1

Case 18-19441-EPK Doc 462 Filed 01/04/19 Page 2 of 3

is a co-defendant in at least two separate pending actions: (l) Wang Jue et al. v.
Joseph Walsh et al., CASE No. 50-20]8~CA-0]408] pending in Circuit Court in
Palm Beach County, Florida; (2) Lcm Lz` et al. v. Joseph Walsh, et al., Case NO.
9.‘]6-cv~8187] CIV MARRA pending in United States District Court for the
Southern District of Florida. In both pending cases, KK-PB is a co~defendant with,
amongst others, Debtor Palm House Hotel, LLLP, and both are‘accused of self»
dealing and participating, assisting, facilitating, or aiding and abetting a fraud of
over 340 million from this Claimant and others who invested in the Palm House
project. ln the latter case, controlling persons of KK-PB who may have also
controlled Debtor and its affiliated entities are named. For these reasons, KK-PB
has unclean hands or is otherwise equitably estopped from objecting to this
Claimant’s claim. Further, as Palm House Hotel, LLP participated in funneling the
funds defrauded from this Claimant, it cannot be the equitable owner of this
Claimant’s claim. The claims of Claimant are thus separate and distinct from KK-
PB and others similarly situated

WI-IEREFORE, KK-PB Financial, LLC’s objection to this claim should be

denied.

Respectfully Submitted,

By: /s/ Gavin N.L. th'te
Gavin N.L. White, Esquire (FBN 537853)
gavin.whitefz.'z`)Wilsonelser.coin
Steven C. Jones, Esquire (FBN l07516)
steven.ion_es@wi.lsonelser.com
WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER, LLP
3800 Miami Tower

 

Case 18-19441-EPK Doc 462 Filed 01/04/19 Page 3 of 3

100 Soutlieast Second Street
l\/liami, Florida 33131

Telephone: 305-374-4400
Facsimile: 305-579-0261

Attomeysfor “0tlzer Palm House

Investors”

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that on this 4th day of Januai'y 2019, a true and correct copy of

the above and foregoing document was electronically filed with the Clerk of the above styled

Court using Cl\/l/ECF Notice of Electronic Filing to all parties registered to receive electronic

1183460V.1

noticing in this case.

/s/Gavz`n N.L. th'te

GAVIN N.L. WHITE

Florida Bar No.: 537853
gavin.white(?i)w;ilsonelsei.'.coni
STEVEN C. JONES

Florida Bar No. 107516
steven.iones@wilsonelser.con:i

 

